Citation Nr: 1109407	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-22 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure.

2.  Entitlement to service connection for eczema (claimed as rash/itching), including as secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral polyneuropathy, burning, tingling and numbness in the body limbs and loss of sensation in the body parts, including as secondary to herbicide exposure.

4.  Entitlement to service connection for hypertension, including as secondary to herbicide exposure.

5.  Entitlement to service connection for high cholesterol, including as secondary to herbicide exposure.

6.  Entitlement to service connection for hearing loss, including as secondary to herbicide exposure.
7.  Entitlement to service connection for erectile dysfunction, including as secondary to herbicide exposure.

8.  Entitlement to service connection for bladder discomfort and dribbling, including as secondary to herbicide exposure.

9.  Entitlement to service connection for spontaneous fever, chills and cold and hot sensitivity, including as secondary to herbicide exposure.

10.  Entitlement to service connection for chronic obstructive pulmonary disease, dyspnea, including as secondary to herbicide exposure.

11.  Entitlement to service connection for dry eye syndrome, blepharitis, lagophtalmos, bilaterally (claimed as visual burning and blurring), including as secondary to herbicide exposure.

12.  Entitlement to service connection for sleep apnea, including as secondary to herbicide exposure.

13.  Entitlement to service connection for chronic sinusitis, including as secondary to herbicide exposure.

14.  Entitlement to service connection for migraine headaches, including as secondary to herbicide exposure.

15.  Entitlement to service connection for tumors, fatty tissues and cysts, including as secondary to herbicide exposure.

16.  Entitlement to service connection for joint pain, including of the hip and knee, and fibromyalgia, including as secondary to herbicide exposure.

17.  Entitlement to service connection for incoordination, dizziness, loss of balance and falling down, including as secondary to herbicide exposure.

18.  Entitlement to service connection for depression, fatigue, poor memory and a loss of concentration, including as secondary to herbicide exposure.

19.  Entitlement to service connection for hair loss and brittle nails, including as secondary to herbicide exposure.

20.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for herniated nucleus pulposus, L4-5.  

21.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of Agent Orange exposure.  

22.  Entitlement to special monthly compensation based on a need for aid and attendance or by reason of being housebound.

23.  Entitlement to aid and attendance allowance for D. M., the Veteran's spouse. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1970 to March 1972.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Board addresses the claims of entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for eczema (claimed as rash/itching), entitlement to service connection for peripheral polyneuropathy, burning, tingling and numbness in the body limbs and loss of sensation in the body parts, all including as secondary to herbicide exposure, entitlement to service connection for herniated nucleus pulposus, L4-5, and entitlement to special monthly compensation based on a need for aid and attendance or by reason of being housebound in the REMAND section of the decision, below, and REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange.

2.  Hypertension is not related to the Veteran's active service and did not manifest to a compensable degree within a year of his discharge from service.  

3.  The Veteran does not currently have a disorder manifested by high cholesterol.  

4.  Hearing loss is not related to the Veteran's active service and did not manifest to a compensable degree within a year of his discharge from service.  

5.  Erectile dysfunction is not related to the Veteran's active service.

6.  The Veteran does not currently have a disorder manifested by bladder discomfort and dribbling.

7.  The Veteran does not currently have a disorder manifested by spontaneous fever, chills and cold and hot sensitivity.

8.  Chronic obstructive pulmonary disease and dyspnea are not related to the Veteran's active service.

9.  Dry eye syndrome, blepharitis and lagophtalmos, bilaterally (claimed as visual burning and blurring), are not related to the Veteran's active service.  

10.  Sleep apnea is not related to the Veteran's active service.  

11.  Sinusitis is not related to the Veteran's active service.  

12.  Migraine headaches are not related to the Veteran's active service.  

13.  Tumors, fatty tissues and cysts are not related to the Veteran's active service and did not manifest to a compensable degree within a year of his discharge from service.  

14.  Joint pain, including of the hip and knee, and fibromyalgia are not related to the Veteran's active service.  

15.  The Veteran does not currently have a disorder manifested by incoordination, dizziness, loss of balance and falling down.

16.  The Veteran currently receives VA compensation for depression, fatigue, poor memory and a loss of concentration as part of his service-connected posttraumatic stress disorder.

17.  The Veteran does not currently have a disorder manifested by hair loss and brittle nails.

18.  The RO last denied the Veteran's claim of entitlement to service connection for herniated nucleus pulposus, L4-5, in a rating decision dated June 2005.

19.  The RO notified the Veteran of the June 2005 rating decision and of his appellate rights with regard to the decision, but the Veteran did not appeal it to the Board.

20.  The evidence received since June 2005 is neither cumulative, nor redundant of the evidence previously of record and, by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for herniated nucleus pulposus, L4-5, and raises a reasonable possibility of substantiating that claim.

21.  The RO last denied the Veteran's claim of entitlement to service connection for residuals of Agent Orange exposure in a rating decision dated June 2005.

22.  The RO notified the Veteran of the June 2005 rating decision and of his appellate rights with regard to the decision, but the Veteran did not appeal it to the Board.

23.  The evidence received since June 2005 is neither cumulative, nor redundant of the evidence previously of record but, by itself or when considered with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of Agent Orange exposure and does not raise a reasonable possibility of substantiating that claim.

24.  D. M., the Veteran's spouse, does not require the regular aid and attendance of another person to perform activities of daily living.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  High cholesterol was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Hearing loss was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Erectile dysfunction was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Bladder discomfort and dribbling were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  Spontaneous fever, chills and cold and hot sensitivity were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  Chronic obstructive pulmonary disease and dyspnea were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  Dry eye syndrome, blepharitis, lagophtalmos, bilaterally (claimed as visual burning and blurring), were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

9.  Sleep apnea was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

10.  Sinusitis was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

11.  Migraine headaches were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

12.  Tumors, fatty tissues and cysts were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

13.  Joint pain, including of the hip and knee, and fibromyalgia, were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

14.  Incoordination, dizziness, loss of balance and falling down were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

15.  Depression, fatigue, poor memory and a loss of concentration are secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).

16.  Hair loss and brittle nails were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

17.  The June 2005 rating decision, in which the RO denied the Veteran's claim of entitlement to service connection for herniated nucleus pulposus, L4-5, and residuals of Agent Orange exposure, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

18.  New and material evidence has been received to reopen a claim of entitlement to service connection for herniated nucleus pulposus, L4-5.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

19.  New and material evidence has not been received to reopen a claim of entitlement to service connection for residuals of Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

20.  The criteria for aid and attendance allowance for D. M., the Veteran's spouse, are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.351 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

With regard to claims that have been previously denied, VA must inform the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis for the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in the previous denial.  Id.

The RO provided the Veteran with VCAA notice on his claims by letters dated in July 2006, October 2006 and December 2006.  The content of these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  In the letters, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates and noted the bases of the last denials of his claims to reopen.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The VCAA notice letters, all having been sent before the RO initially adjudicated the Veteran's claims, satisfy the timing requirements of the VCAA.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2010).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claims, including service and post-service treatment records.      

The RO did not afford the Veteran VA examinations in support of these claims; however, pertinent statutory provisions do not mandate that such action be taken.  VA is obliged to provide a claimant an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83. 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a veteran's assertion that one condition caused another was insufficient to trigger VA's duty to provide an examination, and that medical examinations are not to be routinely and automatically provided to all claimants).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

As explained in greater detail below, in this case, the Veteran either does not have a current disorder manifested by the claimed symptoms, or there is no evidence of record suggesting a relationship between the claimed disabilities and service and the Veteran has not reported continuity of symptomatology with regard thereto.    

II.  Analysis

A.  Claims for Service Connection

The Veteran contends that he is entitled to service connection for hypertension, high cholesterol, hearing loss, erectile dysfunction, bladder discomfort and dribbling, spontaneous fever, chills and cold and hot sensitivity, chronic obstructive pulmonary disease, dyspnea, dry eye syndrome, blepharitis, lagophtalmos, bilaterally (claimed as visual burning and blurring), sleep apnea, chronic sinusitis, migraine headaches, tumors, fatty tissues and cysts, joint pain, including of the hip and knee, and fibromyalgia, incoordination, dizziness, loss of balance and falling down, depression, fatigue, poor memory and a loss of concentration, hair loss and brittle nails, all including as due to Agent Orange exposure.  

In written statements submitted during the course of this appeal, the Veteran asserts that all of the disabilities at issue in this appeal are related to combat, or his presumed exposure to Agent Orange in Vietnam, including as a chemical contaminant in water and the air after being burned by fuel.  He has provided a detailed description of his exposures to herbicides.  This exposure is conceded.  38 U.S.C.A. § 1116 (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions, including arthritis, cardiovascular-renal disease, including hypertension, organic diseases of the nervous system, which includes sensorineural hearing loss, and malignant tumors or of the brain and spinal cord, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In some circumstances, a disease associated with exposure to certain herbicide agents may be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).

Acute and subacute peripheral neuropathy are included in 38 C.F.R. § 3.309(e) (2010) as diseases associated with herbicide exposure.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2 (2010).  Under this provision, other than diabetes mellitus, which is discussed in the REMAND portion of this decision, none of the claimed disabilities is considered a disease associated with exposure to herbicide agents.

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

In the case of a veteran who engaged in combat with enemy forces during a period of war, VA shall accept as sufficient proof of service connection such satisfactory lay or other evidence of service incurrence if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence.  Service connection of such a disease or injury may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

The effect of 38 U.S.C.A. § 1154 is that service connection will not be precluded for combat veterans simply because of the absence of notation of a claimed disability in the official service records.  The law, however, does not create a presumption of service connection for such a disability and, in such cases, service connection remains a question which must be decided based on all the evidence of record.  Libertine v. Brown, 9 Vet. App. 521 (1996); Smith v. Derwinski, 2 Vet. App. 137 (1992).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), the Federal Circuit articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b). Initially, VA must determine whether a veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then that veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of that veteran's evidence to be judged standing alone and not weighed against contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the Court found that, in determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran."

VA must then determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing that veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392- 93.  If these two inquiries are met, VA "shall accept" the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  At this point, a factual presumption arises that the alleged injury or disease is service-connected.  Id.

The third step under Collette requires VA to weigh evidence contrary to that which established the presumption of service connection.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is then rebutted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran served in the Republic of Vietnam during the Vietnam era.  He is therefore presumed to have been exposed to an herbicide agent during such service.  In addition, in granting service connection for posttraumatic stress disorder (PTSD) in November 1996, the RO found that, the Veteran had engaged in combat with the enemy in Vietnam.

1.  High Cholesterol, Bladder Discomfort, Dribbling, Spontaneous Fevers, Chills, Cold & Hot Sensitivity, Incoordination, Dizziness, Loss of Balance, Falling Down, Hair Loss & Brittle Nails

Post-service medical evidence confirms that the Veteran currently has high cholesterol, a tendency to dribble urine and fall or tip down, incoordination, dizziness and a loss of balance.  According to the Veteran, he also has bladder discomfort, spontaneous fevers, chills, cold and hot sensitivity, hair loss and brittle nails, symptoms he is competent to report.  

However, hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities for compensation purposes.  61 Fed. Reg. 20,440-20,445 (May 7, 1996).  Moreover, a symptom, alone, without a diagnosed or identifiable underlying malady or condition, also does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, as the Veteran reported, or medical professionals noted, this laboratory finding and symptoms, no medical professional attributed them to a diagnosed condition.  

As noted above, to prevail in a claim for service connection, the Veteran must submit competent evidence establishing that he has a current disability resulting from service.  In this case, the Veteran's assertions represent the only evidence of record diagnosing a current disorder manifested by the claimed symptoms.  Although the Veteran is competent to report these symptoms as they are observable by a layperson, he is not competent to attribute these symptoms to a diagnosed medical condition.  He does not possess a recognized degree of medical knowledge to say he has these conditions as a result of herbicide exposure as opposed to some other cause.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example that a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer).  He has not reported a continuity of symptomatology and the record does not otherwise contain evidence linking them to service.

The Veteran alleges that VA physicians and treatment providers have attributed this laboratory finding and symptoms to Agent Orange exposure.  The Veteran is competent to report diagnoses provided by medical professionals.  In response to his report, the RO sent the Veteran a letter in June 2006 and asked him to submit a written opinion from these providers; he never followed up by doing so.  

Records created by these treatment providers do not include the opinions reported by the Veteran and a search of VA data bases indicates that they are no longer VA employees.  Given the negative records and the Veteran's inability to provide statements from these providers, it does not appear credible that they linked all of the conditions for which he is claiming service connection to herbicide exposure in service.

As there is no competent evidence diagnosing disorders manifested by high cholesterol, bladder discomfort, dribbling, spontaneous fevers, chills, cold and hot sensitivity, incoordination, dizziness, loss of balance, falling down, hair loss and brittle nails, and no competent and credible evidence linking them to service, the evidence is against a finding that these conditions were incurred in or aggravated by active service.  

The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against of these claims, the benefit-of-the-doubt rule is not for application and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002).



2.  Hypertension, Tumors, Fatty Tissues & Cysts

Post-service medical evidence confirms that the Veteran currently has hypertension, tumors, fatty tissues and cysts.  The question is thus whether these conditions are related to the Veteran's active service.  

According to the Veteran's service treatment records, during service, no medical professional diagnosed the Veteran with hypertension, tumors, fatty tissues or cysts.  During this time period, he complained of chest pain and underwent cardiac consultations, after which physicians diagnosed a functional heart murmur.  Blood pressure readings taken during this time ranged from 118/54 to 140/70.  

Medical professionals began diagnosing various lumps on the Veteran's body, sometimes characterized as cysts, lesions or a lipoma, years after service, still in the 1970s, and hypertension in the 1990s, two decades after discharge.  Since then, the Veteran has continued to receive treatment for both conditions.  During treatment visits, however, no medical professional related such abnormalities or hypertension to the Veteran's active service, including the in-service chest pains.  In addition, the Veteran has not reported continuity of tissue, cell or skin abnormalities since discharge.  As well, the Veteran has not reported continuity of cardiac symptomatology since discharge such that it would appear that any cardiac symptoms shown in service represented the initial manifestation of the hypertension.

Again, the Veteran's assertions, which may not be considered competent, represent the only evidence of record linking hypertension, tumors, fatty tissues and cysts
to his active service.  The Veteran never responded to the RO's advice to submit a written opinion from one of his physicians relating these conditions to his presumed Agent Orange exposure so no such opinion is of record.  Moreover, under pertinent regulations, these particular conditions may not be presumed to be related to Agent Orange exposure. 

The Veteran's assertion that service connection should be awarded based on his combat service also fails.  The Veteran is presumed to have been exposed to Agent Orange and is not claiming any other in-service incident or injury leading to the claimed conditions, which VA could accept as sufficient proof of service connection.  He has not reported any specific combat incident.

Inasmuch as there is no competent evidence relating these disorders to the Veteran's active service, the Board concludes that they were not incurred in or aggravated by active service.  Inasmuch as these particular conditions may not be presumed to be related to Agent Orange exposure and malignant tumors, a tumor on the spine or brain, or hypertension did not manifest to a compensable degree within a year of the Veteran's discharge from service, the Board also concludes that these conditions may not be presumed to have been incurred in service.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against each of these claims, the benefit-of-the-doubt rule is not for application and the claims must be denied.  

3.  Hearing Loss

A report of VA audiology assessment dated February 2005 confirms that the Veteran currently has hearing loss by VA standards, sensorineural in nature.  Again, the question is whether this condition is related to the Veteran's active service, or whether it manifested to a compensable degree within a year of the Veteran's discharge from service.  

The Veteran's service treatment records show that prior to induction, in April 1970, he reported hearing loss, which was not objectively confirmed on audiological evaluation.  Service treatment records do not report hearing loss, acoustic trauma or excessive noise exposure and audiological testing revealed normal hearing.  

Following discharge, the Veteran again reported difficulties with hearing in the early 2000s.  At that time, however, he refused to undergo an audiological evaluation.  Eventually, however, he did so and, as a result, now wears hearing aids VA issued in 2005.  Although he underwent treatment visits and evaluations, no medical professional related the hearing loss to active service.  The Veteran has not reported that the hearing loss began in service, or that there was a continuity of symptomatology.  

The Veteran asserts that he has hearing loss due to Agent Orange exposure.  and/or his combat service.  There is no written opinion from a medical professional relating this condition to the Veteran's presumed Agent Orange exposure, or otherwise to his active service.  Moreover, under pertinent regulations, hearing loss is not presumed to be related to Agent Orange exposure. 

The Veteran's assertion that service connection should be awarded based on his combat service also fails.  The Veteran is presumed to have been exposed to Agent Orange and is not claiming any other in-service incident or injury leading to the claimed conditions, which VA could accept as sufficient proof of service connection.  

Inasmuch as there is no competent evidence relating the Veteran's hearing loss to active service, the Board concludes that such condition was not incurred in or aggravated by active service.  Inasmuch as hearing loss may not be presumed to be related to Agent Orange exposure and it did not manifest to a compensable degree within a year of the Veteran's discharge from service, the Board also concludes that the condition may not be presumed to have been incurred in service.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

4.  Erectile Dysfunction, Chronic Obstructive Pulmonary Disease, Dyspnea, Dry Eye Syndrome, Blepharitis, Lagophtalmos, Sleep Apnea, Sinusitis, Migraine Headaches, Joint Pain, Fibromyalgia

Post-service medical documents confirm that the Veteran currently has erectile dysfunction, chronic obstructive pulmonary disease, dyspnea, dry eye syndrome, blepharitis, lagophtalmos, sleep apnea, sinusitis, migraine headaches, joint pain and fibromyalgia.  These documents, considered in conjunction with all other evidence of record, both lay and medical in nature, do not establish that these conditions are related to the Veteran's active service.  

According to the Veteran's service treatment records, on pre-induction examination conducted in April 1970, the Veteran reported frequent or severe headaches.  The examiner did not objectively confirm this condition.  During service, the Veteran did not report any additional headaches, but he did occasionally report pain in various joints.  

Following discharge, in December 1979, the Veteran was receiving back treatment when he reported that he had undergone a myelogram during service after falling out of a helicopter.  He indicated that the procedure caused severe headache sequelae.  Thereafter, however, for approximately 15 years, the Veteran did not report additional headaches or joint pain other than that which was affecting his back.  During the 1990s and 2000s, he reported, or medical professionals diagnosed, erectile dysfunction, chronic obstructive pulmonary disease, dyspnea, dry eye syndrome, blepharitis, lagophtalmos, sleep apnea, sinusitis, headaches, joint pain and fibromyalgia.  Since then, the Veteran has continued to receive treatment for these conditions.  During treatment visits, however, no medical professional has related the conditions to the Veteran's active service, including the pre-service headaches, myelogram-induced headaches, or in-service joint pain.  In addition, the Veteran has not reported continuity of symptomatology of these disabilities, including from the late 1970s to the 1990s.  

Again, the Veteran's assertions represent the only evidence of record linking these conditions to his active service.  The Veteran never responded to the RO's advice to submit a written opinion from one of his physicians relating these conditions to his presumed Agent Orange exposure so no such opinion is of record.  Moreover, under pertinent regulations, these particular conditions may not be presumed to be related to Agent Orange exposure. 

The Veteran's assertion that service connection should be awarded based on his combat service also fails.  The Veteran is presumed to have been exposed to Agent Orange and is not claiming any other in-service incident or injury leading to the claimed conditions, which VA could accept as sufficient proof of service connection.  

Inasmuch as there is no competent evidence relating these disorders to the Veteran's active service, the Board concludes that they were not incurred in or aggravated by active service.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against each of these claims, the benefit-of-the-doubt rule is not for application and the claims must be denied.  

5.  Depression, Fatigue, Poor Memory, Loss of Concentration,

Post-service medical evidence confirms that the Veteran suffers from depression, fatigue and other sleeping difficulties, poor memory and a loss of concentration, the former of which he initially reported during service.  The Board need not determine, however, whether these symptoms are related thereto.  Rather, the Veteran is currently in receipt of VA compensation for posttraumatic stress disorder (PTSD), rated 100 percent disabling, and this disability evaluation contemplates the depression, fatigue, poor memory and loss of concentration as symptoms of the PTSD.  

Pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, prohibits considering these symptoms as part of any other disability.  38 C.F.R. § 4.14 (2010).  Although it is possible for a claimant to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.   Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Inasmuch as depression, fatigue, poor memory and loss of concentration are related to, and considered part of, the Veteran's PTSD, considering such symptoms in support of another claim for service connection would be duplicative.  This claim must therefore be denied.

B.  Claims to Reopen

The RO previously denied the Veteran's claims of entitlement to service connection for herniated nucleus pulposus, L4-5, and residuals of Agent Orange exposure in a rating decision dated in June 2005.  The RO based its decision on the Veteran's service treatment and personnel records, post-service private treatment records, reports of VA examinations, and written statements of the Veteran and his representative.

The same month, the RO notified the Veteran of the June 2005 rating decision and of his appellate rights with regard to the decision.  The Veteran did not submit a notice of disagreement within one year of the notice of the decision.  The June 2005 rating decision is thus final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The Veteran filed a claim to reopen the previously denied claims in June 2006 and January 2007.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2010)).

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of an appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

1.  Low Back 

On multiple occasions since 1991, the RO denied the Veteran entitlement to service connection for a back disorder on the basis that, although the Veteran injured his back during service in 1971, received post-service treatment for back complaints since 1978, and then had a back disability, there was no evidence of record of continuity of back symptomatology from 1972 to 1977.  

In June 2005, the RO last denied the Veteran's claim for service connection for herniated nucleus pulposus, L4-5, on the basis that the Veteran had not submitted evidence relating his current back disorder to service.  At the time, the record included lay evidence of pre-service back problems, service treatment records showing an in-service back injury (1971) secondary to a motor vehicle accident and back treatment, post-service back treatment beginning in the late 1970s, and the recent back diagnoses.   

The pertinent evidence that has been associated with the claims file since the RO's June 2005 rating decision, or which the RO did not consider therein, includes post-service treatment records and written statements of the Veteran and his representative.  This evidence is new.  It was not previously submitted to agency decisionmakers and is neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial.  This evidence is also material because, by itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim for service connection for herniated nucleus pulposus, L4-5, and raises a reasonable possibility of substantiating that claim.

Specifically, the Veteran's statements indicate that since the in-service accident, his back "has not been right" and he did not initially seek treatment for back problems because he took care of them on his own.  The Veteran is competent to make these statements, which establish continuity of back symptomatology since the in-service accident, including from the early 1970s to the late 1970s, when physicians began documenting post-service medical treatment of the Veteran for back pain.  In addition, there is no evidence of record indicating that the Veteran's credibility is questionable.   

The absence of this type of evidence formed the basis of the RO's previous denial of the Veteran's claim.  Because new and material evidence has been received, the claim is reopened.  The Board may not, however, decide it on its merits because, as explained below, VA has not yet satisfied its duty to assist the Veteran in the development of this claim under the VCAA.

2.  Residuals of Agent Orange 

In June 2005, the RO last denied the Veteran's claim for service connection for residuals of Agent Orange exposure on the basis that "exposure to Agent Orange" is not a disability and the Veteran had not specifically identified any condition other than those discussed elsewhere in this decision as representative of such a residual. 

Again, the pertinent evidence that has been associated with the claims file since the RO's June 2005 rating decision includes post-service treatment records and written statements of the Veteran and his representative.  This evidence is new.  It was not previously submitted to agency decisionmakers and is neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial.  

This evidence is not material, however, because, by itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of Agent Orange exposure and does not raise a reasonable possibility of substantiating that claim.

Specifically, the medical evidence does not include a diagnosis of any disorder found to be due to Agent Orange (other than those discussed in the REMAND section of this decision).  In addition, none of the Veteran's written statements identify a condition allegedly due to such exposure other than those already noted in this appeal.  

The absence of the same type of evidence formed the basis of the RO's previous denial of the Veteran's claim.  Having determined that new and material evidence has not been received, the Board may not reopen this claim.  

C.  Claim for Aid & Attendance 

The Veteran asserts that he is entitled to aid and attendance allowance for his spouse because she suffers from major depression, which interferes with her ability to engage in daily life tasks such as cooking, cleaning, washing and other household chores.  The Veteran contends that he too is in a fragile state of health and, as such, is unable to help with these tasks.  He further contends that he has been hiring individuals to accomplish them, but due to the cost, has to file for bankruptcy.    

Increased compensation is payable to a veteran by reason of his spouse being in need of aid and attendance.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.351(a)(2) (2010).  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b) (2010).  An individual will be considered in such need if she/he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200, or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for A&A under the criteria set forth in 38 C.F.R. 
§ 3.352(a). 38 U.S.C.A. § 1502 (West 2002); 38 C.F.R. § 3.351(c) (2010).

The criteria set forth in 38 C.F.R. § 3.352(a) include: inability of a claimant to dress or undress herself/himself, or to keep herself/himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed herself/himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect her/him from hazards or dangers incident to her/his daily environment.  

"Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that a claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with her/his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need. Determinations that a veteran is so helpless as to be in need of regular A&A will not be based solely upon an opinion that her/his condition is such as would require her/him to be in bed.  They must be based on the actual requirement of personal assistance from others .  38 C.F.R. § 3.352(a) (2010).

VA must consider the enumerated factors noted in 38 C.F.R. § 3.352(a).  To establish eligibility, at least one of the enumerated factors must be present and, because the regulation provides that the "particular personal function" which a veteran is unable to perform should be considered in connection with her/his condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 (1996).

In this case, the Veteran does not allege, nor is there any evidence of record showing, that D.M. is blind or nearly so or a patient in a nursing home, or that any of the enumerated factors are present.  The Board thus finds that D. M. does not require the regular aid and attendance of another person to perform activities of daily living.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  



ORDER

Service connection for hypertension, including as secondary to herbicide exposure, is denied.

Service connection for high cholesterol, including as secondary to herbicide exposure, is denied.

Service connection for hearing loss, including as secondary to herbicide exposure, is denied.

Service connection for erectile dysfunction, including as secondary to herbicide exposure, is denied.

Service connection for bladder discomfort and dribbling, including as secondary to herbicide exposure, is denied.

Service connection for spontaneous fever, chills and cold and hot sensitivity, including as secondary to herbicide exposure, is denied.

Service connection for chronic obstructive pulmonary disease, dyspnea, including as secondary to herbicide exposure, is denied.

Service connection for dry eye syndrome, blepharitis, lagophtalmos, bilaterally (claimed as visual burning and blurring, including as secondary to herbicide exposure, is denied.

Service connection for sleep apnea, including as secondary to herbicide exposure, is denied.

Service connection for chronic sinusitis, including as secondary to herbicide exposure, is denied.

Service connection for migraine headaches, including as secondary to herbicide exposure, is denied.

Service connection for tumors, fatty tissues and cysts, including as secondary to herbicide exposure, is denied.

Service connection for joint pain, including of the hip and knee, and fibromyalgia, including as secondary to herbicide exposure, is denied.

Service connection for incoordination, dizziness, loss of balance and falling down, including as secondary to herbicide exposure, is denied.

Service connection for depression, fatigue, poor memory and a loss of concentration, including as secondary to herbicide exposure, is denied.

Service connection for hair loss and brittle nails, including as secondary to herbicide exposure, is denied.

New and material evidence having been received, the claim of entitlement to service connection for herniated nucleus pulposus, L4-5, is reopened and, to this extent only, granted.  

New and material evidence not having been received, the claim of entitlement to service connection for residuals of Agent Orange exposure.  

Aid and attendance allowance for D. M., the Veteran's spouse, is denied. 


REMAND

The Veteran also claims entitlement to service connection for diabetes mellitus, type II, eczema (claimed as rash/itching) and peripheral polyneuropathy, burning, tingling and numbness in the body limbs and loss of sensation in the body parts, all including as secondary to herbicide exposure, entitlement to service connection for herniated nucleus pulposus, L4-5, and entitlement to special monthly compensation based on a need for aid and attendance or by reason of being housebound.  Additional action is necessary before the Board decides these claims.  

As previously indicated, under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

In this case, such an examination is necessary.  The RO denied the Veteran entitlement to service connection for diabetes mellitus on the basis that there is no clinical diagnosis of such a disorder in the record.  The RO explained that, on VA examination conducted in July 2006, the Veteran did not meet the criteria for the disorder because fasting sugar levels recorded prior to that time, from July 1991 to June 2006, were normal.  Indeed at that time, the record included evidence of impaired glucose control, but no diagnosis of diabetes mellitus.  The Veteran was not taking medication for diabetes and a non-physician health care provider commented that the Veteran should lose more weight to help delay onset of type II diabetes.  

The record also included medical documents showing high hemoglobin A1Cs and an abnormal creatinine level, typically indicative of diabetes, and a physician's comment questioning whether the Veteran had diabetes.  Due to this question, the physician referred the Veteran to a nutritionist in January 2006.  Since this visit and the RO's initial denial of the Veteran's claim, the Veteran has asserted that a physician told him he had diabetes mellitus and the RO associated additional medical records with the claims file, which show continued pertinent abnormalities, including high hemoglobin A1Cs and creatinine levels.  This evidence also shows that the Veteran now takes medication prescribed for type II diabetes and has other conditions, including peripheral sensory polyneuropathy and skin problems, which physicians have identified as symptoms of diabetes mellitus.  Still, however, the records, dated only to 2007, include no specific diagnosis of diabetes mellitus.  

Given that the Veteran is presumed to have been exposed to Agent Orange and the record conflicts regarding whether the diabetes mellitus and associated problems (disorder is mentioned but not specifically as a diagnosis or assessment), an updated examination is needed.  Prior to affording the Veteran such an examination, however, all pertinent medical records must be obtained.  Certain 2006 comments of record make it clear that the Veteran's condition was worsening at the time of the prior VA examination and that he had control over whether it continued to do so, any inaction in this regard increasing his risk for developing diabetes mellitus.  Records dated since 2006 will aid the new examiner in determining whether the disorder now exists and, if so, whether the Veteran's peripheral neuropathy and skin problems are due to the diabetes mellitus.    

In addition, now that the Board has reopened the Veteran's claim of entitlement to service connection for herniated nucleus pulposus, L4-5, an examination is also needed in support of this claim.  Post-service medical records confirm that the Veteran currently has this disability and has received treatment for it since the late 1970s.  Service medical records establish that, in 1971, the Veteran injured his back in a motor vehicle accident during service and received treatment therefor.  The Veteran asserts that, since the accident occurred, his back "has never been right" and that, early on, he tried to treat his back problems on his own.  He is competent to do so and there is no indication of record that the Board should be questioning his credibility in this regard.  Indeed during a private outpatient treatment visit in October 1975, the Veteran reported long-standing, recurrent low back pain.

The Veteran's statement is sufficient to establish continuity of back symptomatology from the date of the accident to the time treatment is first documented.  A medical opinion is therefore needed regarding whether the Veteran's current back disability, most recently diagnosed as herniated nucleus pulposus, L4-5, is related to his active service, including the accident.  

Finally, the claim of entitlement to special monthly compensation based on a need for aid and attendance or by reason of being housebound is inextricably intertwined with the claims being remanded.  To determine the Veteran's entitlement to this benefit, the adjudicator must evaluate the severity of all the Veteran's service-connected disabilities.  The Board thus defers a decision on this claim until all service connection claims are decided.

This case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain and associate with the claims file all recent (dated since 2006) records of treatment of the Veteran's impaired glucose control, peripheral neuropathy and skin disorder.  

2.  Arrange for the Veteran to undergo a VA examination by an endocrinologist, if possible, in support of his claim for service connection for diabetes mellitus, peripheral polyneuropathy and a skin disorder.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  

Advise the examiner that the Veteran is competent to report observable symptoms experienced during and after service and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then follow the instructions below:

a) indicate whether the Veteran has diabetes mellitus; 

b) if not, explain the significance of the abnormal A1Cs and creatinine levels of record;  

c) if so, opine whether the Veteran has peripheral polyneuropathy and/or a skin disorder and whether each disorder is proximately due to or the result of the diabetes mellitus; 

d) if not, opine whether each disorder is at least as likely as not related to the Veteran's active service, including his presumed exposure to Agent Orange; 

e) provide detailed rationale, with specific references to the record, for the opinions expressed; and

f) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

3.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for herniated nucleus pulposus, L4-5.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  

Advise the examiner that the Veteran is competent to report observable symptoms experienced during and after service and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then follow the instructions below:

a) record in detail the Veteran's pre-service, service and post-service history of back symptoms;

b) diagnose any back disorder shown to exist; 

c) based on the medical evidence of record and the Veteran's report of symptoms, opine whether the disorder is at least as likely as not related to the Veteran's active service; 

d) if not, opine whether the back disorder preexisted service and increased in severity therein;

e) provide detailed rationale, with specific references to the record, for the opinion expressed; and

f) if the opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

4.  Review each examination reports to ensure that they comply with the remand instructions.

5.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  By this REMAND, the Board intimates no opinion as to the ultimate disposition of the appeal.  The Veteran need not act unless he receives further notice.  He does, however, have the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


